 

Exhibit 10.45

 

[pg1img1_ex10-45.jpg]

 

August 9, 2016

 

S. Venkatesh

President

Ascend Laboratories, LLC

339 Jefferson Road, Suite 101

Parsippany, NJ 07054 USA

 

Re:Extension of The PharmaNetwork and Elite Pharmaceuticals Manufacturing and
Supply Agreement (“Extension Agreement”)

 

Mr. Venkatesh,

 

The PharmaNetwork, LLC, a New Jersey limited liability company and its wholly
owned subsidiary of Ascend Laboratories, LLC (together "TPN"), and Elite
Pharmaceuticals, Inc., a Nevada corporation, and Elite Laboratories, Inc. (a
subsidiary of Elite Pharmaceuticals, Inc.), a Delaware corporation (together
"ELITE") are parties to a Manufacturing and Supply Agreement effective as of
June 23, 2011 and a First Amendment of the Manufacturing and Supply Agreement
dated September 21, 2012 and a Second Amendment of the Manufacturing and Supply
Agreement dated January 19, 2015 and a Third Amendment of the Manufacturing and
Supply Agreement dated July 20, 2015 (together the “Agreement”). All capitalized
terms used without definition in this letter agreement have the respective
meanings provided in the Agreement.

 

As per Section 7.1 of the Manufacturing and Supply Agreement as modified by the
Third Amendment of the Manufacturing and Supply Agreement this Extension
Agreement is made by and between TPN and Elite. The Agreement between TPN and
ELITE expires on December 31, 2016, and TPN and ELITE want to extend the Term of
the Agreement under the provisions of the Agreement; it is agreed that said
Agreement is extended for an additional year commencing upon the expiration of
the Agreement and shall now expire on December 31, 2017.

 

This Extension Agreement shall be binding upon and inure to the benefit of the
Parties, their successors, and personal representatives.

 

Signature page to follow

 

165 Ludlow Avenue • Northvale, NJ 07647 • Ph: (201)750-2646 • Fax: (201)750-2755
www.elitepharma.com

 

 

 

 

ELITE PHARMACEUTICALS, INC.         By           Name: Nasrat Hakim   Title:
President and CEO  

 

Accepted and agreed as of this August 9, 2016

 

ASCEND LABORATORIES, LLC         By           Name: S. Venkatesh   Title:
President  

 

cc:Bill Moran

Rick Feiner

 

165 Ludlow Avenue • Northvale, NJ 07647 • Ph: (201)750-2646 • Fax: (201)750-2755
www.elitepharma.com

 

 

 